Case 2:19-cr-14040-KMM Document 99 Entered on FLSD Docket 12/02/2020 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                              CASE NO: 19-14040-CR-MOORE


  UNITED STATES OF AMERICA,

        Plaintiff,

  vs.

  CHARLTON EDWARD LA CHASE,

                    Defendant.
  __________________________________/

                                  MOTION TO UNSEAL

        Defendant, Charlton Edward La Chase, by and through undersigned counsel,

  hereby requests that the Ex Parte Hearing on July 8, 2020 and Ex Parte Status

  Hearing on August 20, 2020, be unsealed for the purpose of providing his appellate

  counsel and the Eleventh Circuit Court of Appeals with a complete record on appeal,

  and in support thereof, states as follows:

        1.        Undersigned counsel has just been informed by the court reporter that

  the Ex Parte Hearing on July 8, 2020 and Ex Parte Status Hearing on August 20,

  2020 were previously sealed, and must be unsealed by order of the Court before it

  may be filed.

        2.        The government has no objection to the requested relief.

        WHEREFORE, the defendant requests that this Court unseal the Ex Parte

  Hearing on July 8, 2020 and Ex Parte Status Hearing on August 20, 2020 be unsealed,

  so that undersigned counsel may consider that transcript in determining the issue(s)
Case 2:19-cr-14040-KMM Document 99 Entered on FLSD Docket 12/02/2020 Page 2 of 2




  to be raised on Mr. La Chase’s behalf on appeal, and provide a complete record to the

  Court of Appeals.


                                         Respectfully submitted,

                                         MICHAEL CARUSO
                                         Federal Public Defender


                                   By:    s/Fletcher Peacock
                                         Assistant Federal Public Defender
                                         Florida Bar No. 441996
                                         109 North 2nd Street
                                         Fort Pierce, Florida 34950
                                         (772) 489-2123 - Telephone
                                         (772) 489-3997 - Fax
                                         Fletcher_Peacock@fd.org


                            CERTIFICATE OF SERVICE

        I HEREBY certify that on December 2, 2020, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

  document is being served this day on all counsel of record via transmission of Notices

  of Electronic Filing generated by CM/ECF or in some other authorized manner for

  those counsel or parties who are not authorized to receive electronically Notices of

  Electronic Filing.



                                         By s/Fletcher Peacock
                                              Fletcher Peacock




                                            2
